Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 1 of 16   PageID #:
                                   11862


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 RONALD BARRANCO,                        CIV. NO. 13-00412 LEK-RT

                   Plaintiff,

       vs.

 3D SYSTEMS CORPORATION, A
 DELAWARE CORPORATION; AND 3D
 SYSTEMS, INC., A CALIFORNIA
 CORPORATION;

                   Defendants.


                 DECISION REGARDING POST-REMAND ISSUES

             On March 12, 2020, the Ninth Circuit Court of Appeals

issued an opinion affirming this Court’s evidentiary rulings

during the jury trial but reversing and vacating the monetary

judgment that was issued following a bench trial to determine

the equitable relief to be awarded on the counterclaim (“Ninth

Circuit Opinion”).      952 F.3d 1122.    On May 21, 2020,

Defendants/Counterclaimants 3D Systems Corporation and 3D

Systems, Inc. (collectively “3D Systems” or “Defendants”) and

Plaintiff/Counterclaim Defendant Ronald Barranco (“Barranco” or

“Plaintiff”) filed their respective briefs on the issues

remaining after remand (“3D Remand Brief” and “Barranco Remand
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 2 of 16       PageID #:
                                   11863


Brief”).      [Dkt. nos. 450,1 451.]       3D Systems and Barranco filed

their respective response briefs (“3D Response Brief” and

“Barranco Response Brief”) on June 19, 2020.           [Dkt. no. 455,

456.]       For the reasons set forth below, this Court concludes

that no further proceedings are necessary in this case.              A

second amended judgment will be issued consistent with this

Order, and the case will be closed.

                                BACKGROUND

               Barranco initiated this action on August 23, 2013.

[Complaint (dkt. no. 1).]       3D Systems filed counterclaims on

August 19, 2014, amended counterclaims on September 8, 2014, and

it filed further amended counterclaims (“Second Amended

Counterclaims”) on November 5, 2014.           [Dkt. nos. 89, 101, 118.]

On May 17, 2016, a jury trial commenced.           [Minutes, dkt.

no. 251.]      The claims that went to trial were: 1) Barranco’s

claims for breach of contract, breach of the implied covenant of

good faith and fair dealing, and unjust enrichment; see Order

Granting in Part and Denying in Part Defs.’ Motion for Summary

Judgment on All Claims Against Them, filed 1/30/15 (dkt.

no. 140);2 and 2) the claims in 3D Systems’ Second Amended

Counterclaims – a breach of contract claim alleging Barranco


        1
       An errata to the 3D Remand Brief was filed on May 28,
2020. [Dkt. no. 454.]
     2 The summary judgment order is also available at 2015 WL

419687.
                                       2
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 3 of 16   PageID #:
                                   11864


violated the non-complete provision in their Purchase and Sale

Agreement (“PSA” and “Non-Compete Counterclaim”) and a claim

alleging Barranco failed to completely convey all of the assets

covered by the PSA (“Failure to Convey Counterclaim”).

             On May 26, 2016, the case went to the jury.        [Minutes,

dkt. no. 278.]     On May 27, 2016, the jury reached a verdict in

favor of 3D Systems on all of Barranco’s claims that were

litigated at trial.      [Special Verdict Form, dkt. no. 282.]         The

jury also found that Barranco breached his promise not to

compete with 3D Systems for five years after he signed the PSA.

[Id. at 6.]

             Judgment as a matter of law was later granted in

Barranco’s favor as to the Failure to Convey Counterclaim.             [EO:

Court Ruling Regarding the Remaining Issues in this Case, filed

6/22/16 (dkt. no. 287).]       Barranco also moved for judgment as a

matter of law on 3D Systems’ Non-Compete Counterclaim, but the

motion was denied because this Court concluded that the verdict

was supported by evidence showing Barranco violated the non-

compete provision.      [Order Denying Pltf.’s Oral Motion for

Judgment as a Matter of Law, filed 5/9/17 (dkt. no. 300)

(“5/9/17 Order”).3]     Because the PSA stated Barranco could breach

the non-compete provision by developing a competing product or




      3   The 5/9/17 Order is available at 2017 WL 1900970.
                                      3
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 4 of 16     PageID #:
                                   11865


by assisting another entity in developing or providing a

competing product, a violation did not require evidence that the

violation caused either Barranco to be benefitted or 3D Systems

to be harmed.     5/9/17 Order, 2017 WL 1900970, at *4-5.            This

Court also ruled that 3D Systems were entitled to an equitable

accounting because: that was one of the remedies provided for in

the PSA for a violation of the non-complete provision; and the

issues related to the Non-Compete Counterclaim were complex

enough to warrant an equitable accounting.          Id. at *5.

             A nonjury trial was held on November 20, 2017 to

determine the equitable relief that 3D Systems were entitled to

because of Barranco’s violation of the non-compete provision.

[Minutes (dkt. no. 382).]       On March 30, 2018, the Findings of

Fact and Conclusions of Law and Order (“FOF/COL”) were issued.

[Dkt. no. 391.4]     Ultimately, this Court concluded that, as a

result of Barranco’s breach of the non-compete provision,

“3D Systems [were] entitled to invoke the equity jurisdiction of

this Court and to demand an equitable accounting,” but, after

performing the accounting, this Court found “Barranco received

no earnings, profits, or other benefits arising from his

breach.”     FOF/COL, 307 F. Supp. 3d at 1103.       However, this Court

ordered Barranco to disgorge a total of $522,860.24, consisting


      4   The FOF/COL is also available at 307 F. Supp. 3d 1075.


                                      4
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 5 of 16    PageID #:
                                   11866


of salary and various payments, and it awarded prejudgment and

post-judgment interest to 3D Systems.         Id.   A judgment was

issued on April 2, 2018.       [Dkt. no. 392.]

             On April 19, 2018, Barranco filed a motion for relief

under Fed. R. Civ. P. 52(b) and 59(e).         [Dkt. no. 398.]       On

August 13, 2018, an order granting the motion in part and

denying it in part was issued (“8/13/18 Order”).           [Dkt.

no. 435.5]     The 8/13/18 Order amended the disgorgement amount in

the FOF/COL to $462,451.24, and another amount, but only if a

buyout payment was due and owing to Barranco under the PSA.

2018 WL 3833499, at *2.

             Final judgment was entered on September 13, 2018.

[Amended Judgment in a Civil Case (“Amended Judgment”), filed

9/13/18 (dkt. no. 443).]       The Amended Judgment included the

following amounts:

-the award to 3D Systems on the Non-Compete Counterclaim in the
     amount of $462,451.24;

-taxable costs of $36,424.93 and nontaxable costs of $71,642.97;

-attorneys’ fees of $1,299,408.50; and

-prejudgment interest of $308,385.29, and post-judgment interest
     of $3,406.85.

[Id. at 3.]     Thus, the total amount of the Amended Judgment was

$2,181,719.78.     [Id.]




      5   The 8/13/18 order is also available at 2018 WL 3833499.
                                      5
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 6 of 16   PageID #:
                                   11867


I.      CV 13-00411

               Simultaneously with the Complaint in this case,

Barranco and Print3D Corporation (“Print3D”) filed an action

against 3D Systems and Damon Gregoire, related to other

agreements not at issue in the instant case.          [Barranco, et al.

v. 3D Sys. Corp., et al., CV 13-00411 LEK-RLP (“CV 13-411”),

Complaint, filed 8/23/13 (dkt. no. 1).]         This Court found “the

parties entered into a valid and enforceable agreement to

arbitrate with AAA, so long as AAA is still in existence, with

all aspects of the arbitration proceeding to take place in

Charlotte, North Carolina.”       [CV 13-411, Order Denying

Defendants’ Motion to Dismiss, etc. (“CV 13-411 Order”), filed

2/28/14 (dkt. no. 42), at 23.6]       This Court then transferred

venue to the United States District Court for the Western

District of North Carolina for further proceedings.           CV 13-411

Order, 2014 WL 806263, at *11.

               After the transfer, the case in the Western District

of North Carolina (“North Carolina Action”) was stayed pending

arbitration.       A five-day arbitration hearing was held in

Charlotte, and the arbitrator issued the original award on

September 28, 2015.       A modified award was issued on October 16,

2015.       Barranco v. 3D Sys. Corp., 3:14-cv-00188-RJC-DSC, 2016 WL




        6   The CV 13-411 Order is also available at 2014 WL 806263.
                                      6
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 7 of 16   PageID #:
                                   11868


4546449, at *2 (W.D.N.C. Aug. 31, 2016).         The district court

confirmed the modified award and the entry of “judgment in favor

of Plaintiff and against Defendants, jointly and severally, in

the principal amount of $11,281,681.46 as set forth in the

Modified Award, plus interest as allowed by applicable law.”

Id. at *6.    The district court, however, denied the plaintiffs’

motion for attorneys’ fees and costs.         Id.   The district court

entered its final judgment (“North Carolina Judgment”) on

August 31, 2016.     The North Carolina Judgment was affirmed on

appeal.    Barranco v. 3D Sys. Corp., 734 F. App’x 885 (4th Cir.

2018).

             The parties to the North Carolina Action ultimately

stipulated to a set-off of the amount of the Amended Judgment in

the instant case against the amounts that remained due to the

plaintiffs under the North Carolina Judgment.          See 3D Remand

Brief, Decl. of Counsel, Exh. A (Consent Stipulation Resolving

Motion for Setoff of Judgment, filed in the North Carolina

Judgment on 9/28/18).      Thus, the $2,181.719.78 due to 3D Systems

under the Amended Judgment in this case was set off from the

$2,282,919.69 that was still outstanding on the North Carolina

judgment after an August 2, 2018 payment.           [Id. at

PageID #: 11734.]




                                      7
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 8 of 16   PageID #:
                                   11869


II.   Barranco’s Appeal

            Barranco filed his Notice of Appeal from the Amended

Judgment in the instant case on September 5, 2018, and he filed

an Amended Notice of Appeal on September 19, 2018.           [Dkt.

nos. 438, 444.]     On appeal, the Ninth Circuit rejected both of

Barranco’s evidentiary challenges, affirming both the exclusion

of the modified arbitration award confirmed in the North

Carolina Action and the exclusion of evidence regarding

Barranco’s damages.      Ninth Circuit Opinion, 952 F.3d at 1127-29.

However, the Ninth Circuit agreed with Barranco that this Court

“erred in awarding 3D Systems an equitable remedy on its legal

claim for damages resulting from Barranco’s breach of the” non-

compete provision.      Id. at 1131.       The Ninth Circuit held that

the determination of 3D Systems’ remedies for Barranco’s breach

of the non-compete provision was not so complex that an

equitable accounting was warranted.          Id. at 1129-30.   The Ninth

Circuit also adopted the rule, previously accepted by other

circuit courts, that “the terms of a contract alone cannot

require a court to grant equitable relief.”          Id. at 1130.    Thus,

the monetary judgment in favor of 3D Systems on the Non-Compete

Counterclaim was reversed and vacated.          Id. at 1131.

            After the Ninth Circuit mandate was issued, [filed

4/17/20 (dkt. no. 447),] this Court directed the parties to file

briefs addressing what relief 3D Systems were entitled to, in

                                       8
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 9 of 16   PageID #:
                                   11870


light of the Ninth Circuit Opinion.        [Minute Order, filed

4/21/20 (dkt. no. 448).]       3D Systems’ position is that they are

entitled to a jury trial to determine their damages for their

Non-Compete Counterclaim.       Barranco’s position is that no

further proceedings are necessary, and he is entitled to a

judgment in his favor, requiring 3D Systems to pay him the

amount that they were credited for in the Amended Judgment in

this case against the North Carolina Judgment.

                                DISCUSSION

            3D Systems’ Non-Compete Counterclaim alleged:

                 51. As a direct and proximate result of
            Barranco’s material breaches of the PSA’s Non-
            Compete [provision], 3D Inc. has been damaged and
            is entitled to recover incidental and
            consequential damages from Barranco in an amount
            to be determined at trial.

                 52. As a direct and proximate result of
            Barranco’s material breaches of the PSA’s Non-
            Compete [provision], 3D Inc. is also entitled to
            specific performance of the PSA and Non-Compete
            [provision], which requires Barranco to (1)
            comply with the Non-Compete [provision] until
            April 19, 2016; (2) immediately cease and desist
            from engaging in Competition; (3) immediately
            cease and desist from being an employee, agent or
            consultant of, or having any proprietary or other
            equity interest in, or otherwise participating or
            assisting in the business of, any person, firm or
            business that engages in any Competition; and
            (4) provide an accounting of earnings, profits
            and other benefits arising from his violation of
            the Non-Compete [provision].




                                      9
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 10 of 16   PageID #:
                                   11871


 [Second Amended Counterclaim at pgs. 11-12.]         Thus, 3D Systems

 sought both legal remedies and equitable remedies for Barranco’s

 breach of the non-compete provision.

            This continued to be 3D Systems’ theory at the time of

 the jury trial.     See 3D Systems’ Trial Brief, filed 5/3/16 (dkt.

 no. 231), at 38 (“As a result of Barranco’s violations,

 3D Systems is entitled to specific performance of the Non-

 Compete [provision], injunctive relief, and actual damages to be

 proven at trial.”); id. at 39-40 (arguing 3D Systems was

 entitled to an accounting and “reserves the right to assert

 additional damages as may be proven at trial”).          However, at

 trial, 3D Systems failed to present evidence of the monetary

 damages they allegedly incurred, which would have been the basis

 for their request for an award of legal damages.          At the close

 of 3D Systems’ case, Barranco moved for judgment as a matter of

 law on the counterclaims.      As to the Non-Compete Counterclaim,

 Barranco argued there was no evidence of damages from his

 alleged breach of the non-compete provision.         [Trans. of Jury

 Trial – Day 4 (“5/23/16 Tr. Trans.”), filed 10/13/17 (dkt.

 no. 339), at 140, 143-44.]      3D Systems responded that there was

 evidence that Andrew Johnson, 3D Systems’ Chief Legal Officer,

 incurred damages in the form of attorneys’ fees as a result of

 pursuing the Non-Compete Counterclaim.        This Court indicated

 that such attorneys’ fees were not recoverable as damages in a

                                      10
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 11 of 16   PageID #:
                                   11872


 breach of contract claim, but allowed 3D Systems to submit

 additional case law on the issue.         [Id. at 145-46.]    3D Systems

 also argued Mr. Johnson gave testimony about damages other than

 attorneys’ fees, but, at that time, their counsel could not

 identify what Mr. Johnson specifically described.          [Id. at 148.]

 3D Systems’ written response to Barranco’s motion identified

 neither case law supporting their position that attorneys’ fees

 constituted damages nor Mr. Johnson’s testimony identifying

 damages other than attorneys’ fees.        [3D Systems’ Opp. to

 Pltf.’s Motion for Judgment as a Matter of Law on Defs.’

 Counterclaims, filed 5/24/16 (dkt. no. 269).]          Instead,

 3D Systems argued they were entitled to the equitable remedies

 of specific performance and an accounting because those were

 among the specified remedies in the PSA for a breach of the non-

 compete provision.     3D Systems also argued an accounting

 constituted a legal remedy, not an equitable remedy, when

 provided for in a contract.       [Id. at 3-7.]    3D Systems argued

 the jury should merely determine whether a breach of the non-

 compete provision occurred, and this Court should determine the

 remedy at a later proceeding.       [Id. at 7-8.]    Thus, the issue of

 3D Systems’ damages as a result of Barranco’s breach of the non-

 compete provision was not presented to the jury for decision.

 See Special Verdict Form at 4-5.



                                      11
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 12 of 16   PageID #:
                                   11873


             The Ninth Circuit Opinion ultimately rejected

 3D Systems’ position that equitable remedies are available under

 the circumstances of this case.       3D Systems argue they are

 entitled to a jury trial on damages because they relied on the

 provision in the PSA providing for such remedies and the lack of

 any binding authority at the time holding that such provisions

 were unenforceable.     Although this was the first time the Ninth

 Circuit adopted the rule “that the terms of a contract alone

 cannot require a court to grant equitable relief,” Ninth Circuit

 Opinion, 952 F.3d at 1130, nothing prevented 3D Systems from

 pursuing legal remedies for the Non-Compete Counterclaim during

 the jury trial.7    Prior to the jury trial, 3D Systems’ position

 was that they were entitled to both legal remedies and equitable

 remedies.    At trial, they could not, or chose not to, present

 evidence establishing their damages for their legal remedies.

 Although 3D Systems could have presented the determination of

 legal remedies to the jury, they did not do so, effectively

 conceding that they could not establish damages to support a

 legal remedy for the Non-Compete Counterclaim.          The Ninth


       7In addition, nothing prevented 3D Systems from bringing a
 counterclaim that asserted an equitable claim, such as an unjust
 enrichment claim for a claim for breach of the duty of loyalty,
 in addition to their contractual claim for breach of the non-
 compete provision. See Ninth Circuit Opinion, 952 F.3d at 1130
 (discussing Hawai`i case law illustrating that “equitable relief
 [is] available in certain instances even when there is an
 express contract”).
                                      12
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 13 of 16   PageID #:
                                   11874


 Circuit’s subsequent holding that the remedy provision of the

 PSA could not compel a court to grant equitable relief does not

 relieve 3D Systems from this concession.         This Court therefore

 rejects 3D Systems’ contention that they are entitled to a post-

 remand jury trial on damages for the Non-Compete Counterclaim.

             In light of the Ninth Circuit’s holding that

 3D Systems are not entitled to equitable relief on the Non-

 Compete Counterclaim and 3D Systems’ prior concession that they

 cannot establish damages to support a legal remedy for the Non-

 Compete Counterclaim, the Non-Compete Counterclaim fails as a

 matter of law because damages are an essential element of the

 claim.    See, e.g., Breast Care Ctr. of Hawai`i LLC v. Fujifilm

 Med. Sys. U.S.A., Inc., CIVIL NO. 17-443 JAO-WRP, 2019 WL

 2146244, at *7 (D. Hawai`i May 16, 2019) (“To prevail on a

 breach of contract claim, a plaintiff must establish damages.”

 (citing Chuck Jones and MacLaren v. Williams, 101 Haw. 486, 500

 (2003) (monetary damages a material element of breach of

 contract claim); Choy v. Cont’l Cas. Co., No. CV 15-00281

 SOM/KSC, 2015 WL 7588233, at *4 (D. Haw. Nov. 25, 2015) (“A

 breach of contract claim requires a showing of damages.”))).8

 Barranco is therefore entitled to judgment as a matter of law as

 to the Non-Compete Counterclaim.


       8The motion for reconsideration of 2019 WL 2146244 was
 denied. 2019 WL 3231739 (July 18, 2019).
                                      13
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 14 of 16   PageID #:
                                   11875


            A second amended judgment will be issued, reflecting

 this Court’s ruling on the Non-Compete Counterclaim and stating

 that Barranco is only obligated to pay 3D Systems the following

 amounts: taxable costs of $36,424.93; nontaxable costs of

 $71,642.97; and attorneys’ fees of $1,299,408.50.          Barranco does

 not contend the Ninth Circuit Opinion eliminated his liability

 for these amounts.     [Barranco Remand Brief at 2-3.]        Moreover,

 3D Systems remains the prevailing party as to the claims that

 Barranco alleged in the Complaint, and the Ninth Circuit Opinion

 does not change 3D Systems’ entitlement to attorneys’ fees and

 costs incurred in relation to those claims.         Cf. Bill of Costs,

 filed 5/31/18 (dkt. no. 416) (reflecting taxation of costs);

 Order Denying Pltf.’s Partial Objections and Adopting, as

 Modified, the Magistrate Judge’s Findings and Recommendation,

 filed 8/16/18 (dkt. no. 437) (regarding findings and

 recommendation, filed 6/15/18 (dkt. no. 423)).

            However, this Court declines to address Barranco’s

 argument that he is entitled to prejudgment and post-judgment

 interest on the amounts that were reflected in the Amended

 Judgment that will be eliminated in the second amended judgment.

 Because Barranco “paid” his liability reflected in the Amended

 Judgment through a set-off of the North Carolina Judgment, it is

 the district court in the North Carolina Action that must make

 any adjustments to the set-off.       Accord Legg v. McCarter, CIVIL

                                      14
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 15 of 16   PageID #:
                                   11876


 NO. 17-00511 DKW-KJM, 2017 WL 5309686, at *4 (D. Hawai`i

 Nov. 13, 2017) (stating the district court “may not ‘re-open’

 any terminated bankruptcy proceeding involving [the plaintiff]

 or his ‘Estate’ in the manner requested” (citing Snipes v.

 Hacker, 2011 WL 13196551, at *2 (D. Haw. Oct. 25, 2011) (denying

 relief and terminating case in which plaintiff sought

 reconsideration of Texas bankruptcy action, and holding that

 plaintiff’s “right to relief, if any, rested with the Texas

 Bankruptcy Court, the Texas District Court, and the Fifth

 Circuit Court of Appeals”))).       Thus, this Court makes no

 findings or conclusions regarding the effect of the second

 amended judgment on the North Carolina Judgment.

                                 CONCLUSION

            On the basis of the foregoing, this Court CONCLUDES

 that no further proceedings are necessary in light of the Ninth

 Circuit’s March 12, 2020 opinion.         After the second amended

 judgment is issued, the Clerk’s Office is DIRECTED to close this

 case.




                                      15
Case 1:13-cv-00412-LEK-RT Document 458 Filed 08/31/20 Page 16 of 16   PageID #:
                                   11877


            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAI`I, August 31, 2020.




 RONALD BARRANCO VS. 3D SYSTEMS CORPORATION, ET AL; CV 13-00412
 LEK-RT; DECISION REGARDING POST REMAND ISSUES




                                      16
